DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/909,822 filed on December 21, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are still pending.

Status of Objections and Non-Prior Art Rejections
I. Double Patenting Rejections
Due to the Terminal Disclaimer filed and approved on December 21, 2021, the double patenting rejections no longer apply and are therefore withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a jump start circuit operatively electrically connected with the charger battery and with an ignition power outlet, said ignition power outlet comprising a positive power socket and a negative power socket respectively associated with a positive jumper cable jack and a negative jumper cable jack; and a microcontroller configured to establish or interrupt the operative electrical connections of the USB power circuit, the AC inverter circuit, and the jump start circuit with the ignition power outlet in response to system parameters measured by a safety 
Claims 2-8, being dependent on claim 1, are allowable for the same reasons as claim 1. 
With respect to claim 9, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a jump start circuit operatively electrically connected with the charger battery and with an ignition power outlet, said ignition power outlet comprising a positive power socket, a negative power socket, a positive sensing socket and a negative sensing socket, wherein the positive and negative sensing sockets are electrically isolated from the positive and negative power sockets; and a microcontroller configured to establish or interrupt the operative electrical connections of the USB power circuit, the AC inverter circuit and the jump start circuit with the ignition power outlet in response to system parameters; wherein the microcontroller senses voltage across the positive and negative sensing sockets and is configured to interrupt the operative electrical connection of the jump start circuit to the 
Claims 10-15, being dependent on claim 9, are allowable for the same reasons as claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859